 



Exhibit 10.1

 

 



AMENDMENT NO. 1 TO

 

SHARE PURCHASE AGREEMENT

 

among

 

PROTEA BIOSCIENCES GROUP, INC.

 

vivoPHARM PTY LTD.

 

DR. RALF BRANDT

 

and

 

THE BRANDT FAMILY TRUST

 

SOUTH AUSTRALIAN LIFE SCIENCE ADVANCEMENT PARTNERSHIP, LP

 

TERRA ROSSA CAPITAL PTY LTD

 

ROYAL MELBOURNE INSTITUTE OF TECHNOLOGY trading as “RMIT UNIVERSITY”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated June 4, 2015

 

 

 

 

AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1 TO SHARE PURCHASE AGREEMENT (“Amendment”), dated this 4th
day of June 2015 is made and entered into by and among Protea Biosciences Group,
Inc., a Delaware corporation (the “Buyer” or “Protea”), Dr. Ralf Brandt
(“Brandt”), The Brandt Family Trust, a trust organized under the laws of
Australia, Mrs. Sabine Brandt, trustee (the “Trust”), South Australian Life
Science Advancement Partnership, LP, ABN 39 229 293 655 a limited partnership
organized under the laws of Australia (“SALSA”), Terra Rossa Capital Pty Ltd
ACN 114 576 742 in its capacity as manager of the South Australian Life Science
Advancement Partnership, LP (“Terra Rossa”) Royal Melbourne Institute of
Technology trading as “RMIT University” established under the laws of Victoria,
Australia (“RMIT”) and vivoPharm Pty Ltd. ACN 106 101 615, a corporation
organized under the laws of Australia (the “Company”). The Trust, SALSA and RMIT
are hereinafter sometimes individually referred to as a “Selling Shareholder”
and collectively as the “Selling Shareholders.”

 

This Amendment amends certain of the provisions of a SHARE PURCHASE AGREEMENT
(the “Purchase Agreement”), dated as of March 31, 2015 by and among the Buyer,
the Company and the Selling Shareholders.

 

W I T N E S S E T H:

 

WHEREAS, the Selling Shareholders, the Company and the Buyer executed the
Purchase Agreement on March 7, 2015 (the “Execution Date”); and

 

WHEREAS, the Closing Date under the Purchase Agreement is currently June 7,
2015, being ninety (90) days following the Execution Date; and

 

WHEREAS, the Buyer desires to extend the Closing Date to August 7, 2015, subject
to the right, under certain conditions hereinafter set forth, to extend such
Closing Date to September 7, 2015 (the “Outside Closing Date”); and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Selling
Shareholders and the Company are willing to extend the Closing Date under the
Purchase Agreement,

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the parties agree as follows:

 

1. Definitions. Unless otherwise defined in this Agreement, all capitalized
terms, when used herein, shall have the same meaning as they are defined in the
Purchase Agreement.

 

2. Payment of Fixed Consideration. Section 2.2 of the Purchase Agreement is
hereby deleted and the following Section 2.2 is substituted in place thereof.

 

“SECTION 2.2. Payment of Fixed Consideration. Forthwith after the signing of
this Agreement by all parties, the Buyer will pay the sum of $100,000.00 by way
of deposit and part payment of the Cash Consideration in accordance with
Section 2.2(a) below. On the Closing Date, in consideration for sale and
delivery of the Subject Shares, the Buyer shall pay to the Selling Shareholders
(i) the sum of $5,567,578, including the Company Option Payment, representing
the Cash Consideration and (ii) the 603,154.2 shares of Protea Series A
Preferred Stock, evidencing $6,031,542 of Stock Consideration, representing a
total of Eleven Million Five Hundred and Ninety Nine Thousand One Hundred and
Twenty ($11,599,120) Dollars plus the Company Option Payment of Fixed
Consideration, less (iii) the Holdback Amount set forth in Section 2.3 below.
Such aggregate $11,599,120 plus the Company Option Payment of Fixed
Consideration represents a four (4.0%) percent increase in the $11,153,000 plus
the Company Option Payment amount of Fixed Consideration set forth in the
Purchase Agreement and is given as consideration for the Selling Shareholders
agreement to extend the Closing Date to August 7, 2015. In the event that the
Buyer shall elect and shall be entitled to further extend the Closing Date
beyond August 7, 2015, but in no event later than September 7, 2015, the Fixed
Consideration shall be further increased by an additional four (4.0%) percent to
Twelve Million and Sixty Three Thousand and Eighty Four ($12,063,084) Dollars,
including the Company Option Payment. Such $12,063,084 of increased Fixed
Consideration shall be allocated $5,790,280 as Cash Consideration and 627,280.4
shares of Protea Series A Preferred Stock, evidencing $6,272,804 as Stock
Consideration.

 



 

 

 

(a) Payment of Cash Consideration. The Cash Consideration shall be paid to the
Selling Shareholders by means of wire transfers of immediately available funds
to a trust account maintained by Company Counsel in accordance with wire
instructions provided by such legal counsel. Promptly following the Closing
Date, such Cash Consideration shall be disbursed by Company Counsel to accounts
designated by the Selling Shareholders and the Option Holders. The Liquidation
Amount will be paid to SALSA from the Cash Consideration and the amount of the
Cash Consideration payable to each of the Selling Shareholders and the Option
Holders shall be as set forth on Schedule 2.2 annexed hereto, and for an Option
Holder in accordance with the Option Holder’s Letter. All incremental increases
in the Fixed Consideration set forth above from the amounts originally set forth
in the Purchase Agreement (the “Fixed Consideration Increases”) shall be
allocated as follows: (i) SALSA and RMIT shall be entitled to receive their
allocable portions of 100% of the Fixed Consideration Increases as Cash
Consideration, and (ii) the Trust and the Option Holders shall receive its
allocable portion of 100% of the Fixed Consideration Increases as Stock
Consideration, all as set forth on Schedule 2.2 annexed hereto.

 

(b) Payment of Stock Consideration. On the Closing Date, the Buyer shall cause
to be delivered to the Selling Shareholders stock certificates evidencing either
603,154.2 shares or 627,280.4 shares of Protea Series A Preferred Stock (as
applicable) representing (i) the Stock Consideration, less (ii) the Holdback
Amount set forth in Section 2.3 below. Such stock certificates shall be
registered in the names of each of the Selling Shareholders and the Option
Holders and shall be in such number of shares of Protea Series A Preferred Stock
to be issued or issuable to each Selling Shareholder as shall be as set forth on
Schedule 2.2 annexed hereto and for an Option Holder in accordance with the
Option Holder’s Letter.

 

(c) Restricted Securities. Without limiting the obligations of the Buyer
pursuant to Section 6.20, each of the Selling Shareholders acknowledge that the
Stock Consideration and any Contingent Consideration have not been registered
under the Securities Act and may not be sold in the absence of a registration
statement declared effective by the SEC or an applicable exemption for the
registration requirements of the Securities Act. Each certificate evidencing the
Stock Consideration and any Contingent Consideration shall bear the following
legend:

 

“The shares evidenced by this certificate have not be registered under the
Securities Act of 1933, as amended (the “Act”), and may not be sold, pledged,
hypothecated or assigned in the absence of an effective registration statement
under the Act, or an opinion of counsel satisfactory to the Company that
registration is not required under the Act.”

 

(d) Deposit and Break-up Fee. Forthwith on the signing of this Agreement by all
parties, the Buyer will pay by means of wire transfer of immediately available
funds to a trust account maintained by Company Counsel in accordance with wire
instructions provided by such legal counsel the sum of $100,000.00 (“Deposit”)
by way of deposit and part payment of the Cash Consideration. The Deposit will
be held by Company Counsel and paid and applied as Cash Consideration on
Closing. If the Break-up Fee is payable in accordance with Section 7.8 or
Section 7.9 of this Agreement, Company Counsel shall pay and apply the Deposit
on behalf of the Buyer in satisfaction of the Break-up Fee in accordance with
Section 7.9(e).

 



 

 

 

If this Agreement is terminated by the Buyer and the Selling Shareholders
pursuant to Section 10.1(a), or by the Buyer pursuant to Section 10.1(d), or by
the Buyer pursuant to Section 10.1(f), the Deposit will be repaid to the Buyer.

 

(e) Summary of Terms of Protea Series A Preferred Stock. As set forth in the
Certificate of Designations, the Protea Series A Preferred Stock shall:

 

(i) have a stated or liquidation value per share of ten ($10.00) Dollars which
shall be payable upon any sale or liquidation of the Buyer prior to any payments
in respect of the Buyer Common Stock;

 

(ii) pay an annual dividend of four (4%) percent which shall accrue annually, be
payable in additional shares of Protea Series A Preferred Stock, and be added to
the face or stated amount of such shares of Protea Series A Preferred Stock;

 

(iii) be convertible at any time, at the option of the holder, into shares of
Buyer Common Stock at the Conversion Price then in effect;

 

(iv) be subject to automatic conversion into Buyer Common Stock in the event
that either (A) the average of the VWAP of shares of Buyer Common Stock, as
traded on any United States Stock Exchange for any twenty (20) consecutive
Trading Days shall equal or exceed one hundred and fifty (150%) percent of the
Conversion Price then in effect; or (B) Protea shall consummate an underwritten
public offering of not less than $15,000,000 of its shares of Buyer Common
Stock.

 

(v) vote, together with the Buyer Common Stock, on an “as converted basis” with
respect to all matters submitted to the vote of holders of Buyer Common Stock;
and

 

(vi) be subject to redemption and repurchase at the sole option of the Buyer,
upon thirty days prior written notice to the holders, for a cash amount, payable
in United States Dollars, equal to the $10.00 per share stated value of the
Protea Series A Preferred Stock ($6,031,542 or $6,272,804, as applicable) plus
accrued dividends thereon.

 

The foregoing provisions of this Section 2.2(e) is merely a summary of the
principal terms and conditions of the Protea Series A Preferred Stock and is
qualified in all respects by the terms, conditions and provisions of the
Certificate of Designations annexed hereto as Exhibit A and made a part hereof.”

 

3. Closing Date. Section 2.5 of the Purchase Agreement is hereby deleted and the
following Section 2.5 is substituted in place thereof.

 

“SECTION 2.5 The Closing.

 

(a) The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of CKR Law, LLP, 1330 Avenue of the
Americas, 35th Floor, New York, New York 10019, commencing at 10:00 a.m. local
time on a date (the “Closing Date”) which shall be the earlier to occur of (i)
August 7, 2015, or (ii) five business days following the satisfaction or waiver
of all conditions to the obligations of the parties to consummate the
transactions contemplated hereby (other than conditions with respect to actions
the respective parties will take at the Closing itself) or such other date as
the Selling Shareholders and the Buyer may mutually determine; provided, that,
subject at all times to the provisions of Section 2.5(b) below, the Buyer shall
have the right to extend the Closing Date to as late as September 7, 2015 (the
“Outside Closing Date”). It is the intent of the parties that Buyer shall assume
control of the Company and its Subsidiaries immediately after the close of
business on the Closing Date.

 



 

 

 

(b) In the event, and only in the event, that the Buyer shall have received a
definitive term letter of intent or term sheet from one or more financially
creditable and reputable institutional or related investors for the Required
Financing that is executed by both the Buyer and the source(s) of such Required
Financing (the “Financing Proposal”), and shall have furnished the Company and
the Selling Shareholders with a duly executed copy of such Financing Proposal by
a date which shall be on or before August 31, 2015, the Buyer shall have the
right to extent the Outside Closing Date to as late as 5:00 p.m. (Eastern time)
on September 7, 2015.”

 

4. Transaction Documents; Incorporation by Reference. Except as expressly
amended pursuant to this Amendment, all of the terms and conditions of the
Purchase Agreement and all of the Exhibits and Schedules hereto and thereto
collectively, the “Transaction Documents”) shall remain in full force and
effect, and are hereby deemed to be incorporated herein by this reference.

 

************************

 

Signature page follows

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 



  PROTEA BIOSCIENCES GROUP, INC.                 /s/ Stephen Turner     Stephen
Turner, President and CEO         vivoPHARM PTY LTD pursuant to Section 127 of
the Corporations Act 2001 (Cth)                 /s/ Ralf Brandt     By: Dr. Ralf
Brandt, Director                 /s/ Ian Nisbet     By: Ian Nisbet, Director    
                   THE BRANDT FAMILY TRUST                 /s/ Sabine Brandt    
By: Sabine Brandt, Trustee         SOUTH AUSTRALIAN LIFE SCIENCE   ADVANCEMENT
PARTNERSHIP, LP   by its duly authorised manager and agent   TERRA ROSSA CAPITAL
PTY LTD               By:   /s/ Matthew Worrell     Matthew Worrell, Director  
        /s/ Daniel Hill     Daniel Hill, Secretary       ROYAL MELBOURNE
INSTITUTE OF TECHNOLOGY               By:         _____________, Authorized
Officer     in the presence of:                 Witness           Name of
Witness

  



 

